Citation Nr: 1528468	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right hip degenerative joint disease, to include as secondary to a service-connected disability of the left ankle.

2. Entitlement to service connection for a right ankle injury, to include as secondary to a service-connected disability of the left ankle.

3. Entitlement to service connection for left knee retropatellar pain syndrome with arthritis.

4. Entitlement to service connection for right knee retropatellar pain syndrome with arthritis.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent for right knee injury.  

7. Entitlement to a higher initial rating for a left ankle injury rated as 10 percent disabling from February 28, 2005 to September 10, 2006, as 100 percent disabling from September 11, 2006 to October 31, 2006, as 10 percent from disabling from November 1, 2006 to May 27, 2009, as 20 percent disabling from May 28, 2009 to April 11, 2011, as 100 percent disabling from April 12, 2011 to May 31, 2011, and as 20 percent since June 1, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2005 and November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  However, the recording equipment used at hearing malfunctioned and VA was unable to generate a transcript of that hearing for use in adjudicating the claim.  As a result, the Veteran was offered the opportunity to attend another hearing and provide testimony and evidence in support of his claim.  Based on his response to VA's offer, the claim will be returned to the RO to schedule a hearing at a time and location convenient to the Veteran.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO to address all of his pending perfected claims on appeal.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




